ORDER
PER CURIAM
Marcell Smith appeals his convictions by a St. Louis County jury of one count of first-degree robbery, one count of second-degree assault, and two counts of armed criminal action arising out of the robbery and shooting of Roosevelt Phillips, Jr. (“Victim”). Smith raises two points on appeal: 1) that the trial court abused its discretion in sustaining the State’s objection to Smith calling Victim’s wife to testify at trial; and 2) that the trial court plainly eiTed in failing to sua sponte intervene during the State’s cross-examination of Tiffany Lindewirth. Finding no error, we affirm.
An extended opinion would have no precedential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order pursuant to Rule 30.25,